Title: Abigail Adams to Mary Smith Cranch, 13 April 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          Philadelphia April 13 1798
        
        I inclose a Letter to cousin Betsy who has been very frank with me upon the subject of her approaching connection. I hope they will live to enjoy mutual happiness—
        I believe I have been deficient in not mentioning to you that mr Greenleaf was liberated from Prison on saturday week. I have not seen him. mr Malcomb was present at Court and heard the examination. he returnd quite charmed with mr Greenleafs manners and deportment, tho not so with the counsel against him, who he said used mr Greenleaf in a very ungenteel manner but still mr G——f did not forget what belongd to himself—by which means he obtaind many advocates—
        I know my dear sister you will rejoice that I can hear from my Children publickly, that is officially, tho I have not received any Private Letters. mr King writes that he has put on board a vessel bound to Liverpool Letters from mr Adams to his Family. that vessel I presume waits to sail under the convoy granted The secretary of state has received by the British packet duplicates of Letters from mr Adams at Berlin dated 6 december—in which he writes that he was received by the New King of Prussia on the 5th of december, that the King had waved the common ussage with respect to him, considering the distance of the united states, and received him. upon presenting his Credentials, he assured the King that he had no doubt that new ones would be sent him, and that he doubted not he should be warranted by his Government in assureing him of the interest the united stats take in his welfare and prosperity, and that he should but fulfill their wishes by reiterating to him the Sentiments of Friendship and good will which he had in Charge to express to his Royal Father and Predecessor—, to which his Majesty answerd, that he was much gratified by the mark of attention which the united states had shown to the Government, and wished to assure him of his recipriocal good will, and good wishes for their happiness and prosperity. That the similarity of the commercial interests of the two Countries renderd the connection between them important, and might be productive of mutual benifit. on the same Evening mr Adams had an Audience of the Queen mother—
        
        This is rather different from the treatment which our Envoys meet with from the 5 Kings in France— The publick opinion is changeing here very fast, and the people begin to see who have been their firm unshaken Friends, steady to their interests and defenders of their Rights and Liberties. the Merchants of this city have had a meeting to prepare an address of thanks to the President for his firm and steady conduct as it respects their interests. I am told that the French Cockade so frequent in the streets here, is not now to be seen, and the Common People say if J——n had been our President, and Madison & Burr our Negotiaters we should all have been sold to the French— it is evident that the whole dependance of the French is the devision amongst ourselves. their making such a Noise & pretending to be very wroth at the Presidents speech, is designd only to effect a Change in the chief Majestracy. they dare not openly avow it, but the declaration that all vessels should be subject to capture which had passports on board signd, with the Presidents Signature is one amongst the many personal insults offerd— but they have sprung a mine now which will blow them up. they have discoverd a greedy appetite to swallow us all up, to make us like the Hollanders, to cut us up like a capon, and deal us out like true Gamesters—
        I sent and bought Kings Pantheon as soon as I found myself foild in my recollection
        I shall write to your son tomorrow; I have not heard lately from him
        I dont care whether Mrs Pope puts me down any butter, if she will only let me have fresh when I come home. I could never find any body who would take the pains which she does, and make so good Butter in the heat of summer.
        My Love to mrs Norton & Greenleaf. to each I have sent a simplicity cap— Respects to mr Cranch & Mrs Welch from your truly affectionate / Sister
        
          Abigail Adams—
        
      